DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10-14 of U.S. Patent No. 10484587. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 1-26 correspond to the limitations of claims 1, 7, 8; 2; 1; 13; 3; 5; 5; 6; 8; 10; 11; 12; 13; 14; 1, 5, 7, 8, 10; 2; 1; 13; 5; 6; 12; 1, 2, 7, 8, 10; 1; 13; 5; 6 of 10484587, respectively. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7-15, of U.S. Patent No. 11057555. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 1-14 correspond to the limitations of claims 1, 8-10; 2; 3; 4; 5; 7; 7; 8; 9, 10; 9-11; 9, 12; 13; 8, 9, 14; 15 of 11057555, respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 
 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/Sherrie Hsia/
Primary Examiner 
Art Unit 2422


SH
January 12, 2022